United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-1419
                                  ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of South Dakota.
Peter Larson,                          *
                                       *
           Appellant.                  *
                                  ___________

                   Submitted:     September 11, 1996

                         Filed:   April 10, 1997
                                  ___________

Before MAGILL, JOHN R. GIBSON and BEAM, Circuit Judges.
                               ___________


MAGILL, Circuit Judge.

     We revisit this case for the sixth time.1       Peter Larson appeals his
conviction of theft of United States' property, 18 U.S.C. § 641; retention
of stolen United States' property, 18 U.S.C. § 641; failure to file a
customs report when exporting




     1
      Black Hills Inst. v. United States Dep't of Justice, 967 F.2d
1237 (8th Cir. 1992) (civil suit regarding ownership of
Tyrannosaurus rex fossil); Black Hills Inst. v. United States Dep't
of Justice, 978 F.2d 1043 (8th Cir. 1992) (Tyrannosaurus rex civil
suit); Black Hills Inst. v. South Dakota Sch. of Mines & Tech., 12
F.3d 737 (8th Cir. 1993) (Tyrannosaurus rex civil suit), cert.
denied, 115 S. Ct. 61 (1994); In re Larson, 43 F.3d 410 (8th Cir.
1994) (district judge's refusal to recuse self); Black Hills Inst.
v. Williams, 88 F.3d 614 (8th Cir. 1996) (Tyrannosaurus rex civil
suit).
monetary instruments, 31 U.S.C. § 5316(a)(1)(A); and failure to file a
report when importing monetary instruments, 31 U.S.C. § 5316(a)(1)(A).
Larson's arguments address the sufficiency of the evidence, the scope of
the regulatory definition of monetary instrument, the application of the
Sentencing Guidelines, and the sentencing judge's2 failure to recuse
himself.    We affirm.


                                           I.


     As president and majority stockholder, Larson headed a commercial
fossil business, the Black Hills Institute of Geological Research (the
Institute).        The    Institute's   activities     focused     on   the   collection,
preparation, and marketing of fossils.                The Institute's most notable
success    story    was     the   discovery     of    "Sue,"   a   65-million-year-old
Tyrannosaurus rex fossil.          However, with success came not only public
notoriety    and   attention,     but   also    the   attention    of   law   enforcement
officials.


     On May 14, 1992, federal officials raided the Institute to seize
evidence.     Among the fossils seized were crinoid fossils, a marine
invertebrate, which Larson had collected from the Gallatin National Forest
in Montana, and various fossils from the Buffalo Gap National Grasslands
in South Dakota.         Both parcels of land belong to the United States and
Larson had not been authorized to remove the fossils.


     In addition, as part of his activities for the Institute, Larson made
repeated trips to Peru to collect fossils.                 This collection included
excavation and export of fossilized remains of baleen whales.                   One such
fossil, "Maya," was sold to a Japanese




     2
      The Honorable Richard H. Battey, Chief Judge, United States
District Court for the District of South Dakota.

                                          -2-
buyer for $225,000.   Yet, fossils being exported from Peru were presented
to customs as having scientific value only.


     In preparation for a March 1990 trip, Larson withdrew $15,000 from
the Institute's bank account in order to pay his expenses in Peru,
including the cost of fossil collection.       When Larson left for Peru on
March 9, 1990, carrying more than $10,000, he failed to file Customs Form
4790, a Report of International Transportation of Currency or Monetary
Instrument.


     Larson's Institute travel also included a 1991 trip to a Tokyo fossil
show to sell fossils.       While in Japan, Larson purchased $31,700 in
traveler's checks.    On June 8, 1991, Larson returned to the United States
with the traveler's checks.    Larson failed to complete Customs Form 4790
which must also be submitted when importing more than $10,000 worth of
monetary instruments into the United States.


     Based on the Institute's dinosaur-related activities, the government
obtained a thirty-nine count indictment.     Larson was charged with thirty-
six counts.   The charges focused on the illegal collection of fossils and
included counts of conspiracy, obstruction of justice, theft of United
States' property, and customs violations.
     During the course of his trial, Larson unsuccessfully attempted to
have the trial judge recuse himself.       At a status hearing on a possible
plea bargain discussed in the media, the trial judge expressed disapproval
of the reported agreement, calling it a government capitulation.       In a
subsequent communication, the trial judge stated that his comments were
contrary to Federal Rule of Criminal Procedure 11(e), which prohibits a
judge's participation in plea agreement discussions.




                                     -3-
However, he declined to recuse himself.    Larson petitioned this Court for
a writ of mandamus to remove the trial judge, which was denied.       In re
Larson, 43 F.3d 410 (8th Cir. 1994).


     A jury convicted Larson of one count of theft of United States'
property not in excess of $100, one count of retention of stolen United
States' property not in excess of $100, and two counts of failure to file
a customs report when transporting monetary instruments.         Larson was
sentenced to twenty-four months confinement, two years supervised release,
a fine of $5000, and a special assessment of $150.


     The district court's computation of Larson's sentence started with
the customs violations.    The court began with a base offense level of 11.
See U.S.S.G. § 2S1.3 (a base offense level of 6 plus the number of offense
levels called for by the value of the funds table in § 2F1.1).    The court
then found that the specific offense characteristic in § 2S1.3(b)(1)
applied to Larson.    This section dictates an increase by two levels "[i]f
the defendant knew or believed that the funds were proceeds of unlawful
activity, or were intended to promote unlawful activity."        U.S.S.G. §
2S1.3(b)(1).   Next the court found that the § 3B1.1(a) role in the offense
adjustment applied.    This adjustment mandates a four level increase "[i]f
the defendant was an organizer or leader of a criminal activity that
involved five or more participants or was otherwise extensive."    U.S.S.G.
§ 3B1.1(a).    These computations result in an adjusted offense level of 17.


     The district court then turned to the property offenses.     Retention
of stolen United States' property not in excess of $100 and theft of
government property not in excess of $100 have a base offense level of 4.
U.S.S.G. § 2B1.1.     Again the court added four




                                     -4-
levels pursuant to § 3B1.1(a) for Larson's role in the offense.            Thus, the
adjusted offense level was 8.


      The district court next determined that the combined adjusted offense
level for multiple counts to be level 17.              See U.S.S.G. § 3D1.4(c).
Finally, looking to the sentencing table, the district court found the
sentencing range to be from twenty-four to thirty months, given Larson's
criminal history category of I and his offense level of 17.              The district
court imposed a sentence of twenty-four months.


      On appeal, Larson makes the following arguments: (1) that his
retention of invertebrate fossils from forest service lands was not a crime
in   light of forest service regulations permitting the noncommercial
collection of invertebrate fossils; (2) that he lacked the requisite
knowledge that it was illegal to take in excess of $10,000 out of the
country without filing a customs report; (3) that he lacked the requisite
knowledge   that   it   was   illegal   to    bring   in   excess   of    $10,000   in
restrictively endorsed traveler's checks into the country without filing
a customs report; (4) that the requirement of filing a customs report when
bringing in excess of $10,000 into the country does not apply to traveler's
checks restrictively endorsed; (5) that applying § 2S1.3(b)(1) of the
United States Sentencing Guidelines, which increases the sentence when
unreported funds are exported for the purpose of illegal activity, was
improper because he did not intend to use the funds unlawfully; (6) that
because Larson's role in the offense was not that of the organizer and
leader of a criminal activity involving five or more participants or that
because he was not extensively involved, applying § 3B1.1 of the Sentencing
Guidelines was improper; and (7) that the sentencing judge improperly
refused to recuse himself following a Rule 11(e) violation.




                                        -5-
                                        II.


     Larson's   first   three   arguments        concern    the    sufficiency      of   the
evidence.   In reviewing a claim of insufficiency of the evidence, we ask
"whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt."            Jackson v. Virginia, 443
U.S. 307, 319 (1979) (emphasis in the original).            All reasonable inferences
are also drawn in favor of the prosecution.              United States v. Perkins, 94
F.3d 429, 436 (8th Cir. 1996), cert. denied, 117 S. Ct. 1004 (1997).


     Larson's   first   argument   uses      a    1986    Forest    Service      regulation
permitting the noncommercial harvesting of invertebrate fossils.                    See 51
Fed. Reg. 30355-356 (1986), codified at 36 C.F.R. § 261.9(i) (1987).
Larson claims that this regulation renders his retention of invertebrate
fossils, harvested in 1984 and 1985, not a crime as a matter of law.
Assuming that this regulation benefits Larson, Larson's argument hinges on
his fossil harvesting having been noncommercial.                 Thus, Larson contends
that, though he removed the harvested fossils, there is not sufficient
evidence that his fossil harvesting was commercial.               We find this argument
to be meritless.
     Clearly,   a   rational    trier   of       fact    could   have    found    beyond   a
reasonable doubt that Larson removed the fossils for commercial purposes.
Larson was the head of a commercial fossil business.                    The Institute was
organized to sell fossils such as these.          The fossils Larson harvested were
stored in the Institute's business warehouse.             The jury could properly have
relied on this evidence to infer that the fossils were taken by Larson for
a commercial purpose.




                                        -6-
     Next, Larson argues that the government failed to meet its burden of
showing that Larson possessed the knowledge that it was illegal to take in
excess of $10,000 out of the country without filing Customs Form 4790.   See
Ratzlaf v. United States, 510 U.S. 135, 137 (1994) (to establish that
defendant willfully violated reporting statute, the prosecution must prove
defendant acted with knowledge that conduct was unlawful).3     We conclude
that there was sufficient evidence to show that Larson had the requisite
knowledge.


     The record reveals that Larson is an experienced traveler.    Upon re-
entry into this country from a trip abroad, travelers are routinely given
a Customs Form 6059B.   This form details the requirement of filing a report
on Customs Form 4790 when taking out of or bringing into the United States
more than $10,000.   Prior to his trip to Peru in 1990, Larson had traveled
to South America in 1985, 1987, and 1989.      These prior trips raise the
strong inference that Larson had repeatedly signed Customs Form 6059B,
declaring that he had read it.         This evidence is sufficient for a
reasonable jury to conclude that Larson was aware of the reporting
requirement.


     Larson also argues that the government has not met its burden of
showing that he knew that it was illegal to bring more than $10,000 in
traveler's checks in any form into the country without filing a customs
report.   Ratzlaf, 510 U.S. at 137 (knowledge requirement).    As discussed
above, there was sufficient evidence




      3
       The specific reporting statute interpreted by the Ratzlaf
Court, 31 U.S.C. § 5322(a), was subsequently amended by Congress to
delete the wilfulness requirement. See United States v. Griffin,
84 F.3d 912, 925 (7th Cir.) (noting change in law), cert. denied,
117 S. Ct. 495 (1996); United States v. Zehrbach, 47 F.3d 1252,
1262 n.7 (3d Cir. 1995) (same).

                                    -7-
for   any   reasonable jury to conclude that Larson, as an experienced
international traveler, had repeatedly completed Customs Form 6059B and was
aware of its contents.      Form 6059B explicitly states that the reporting
requirement applies to traveler's checks.          See Tr. Ex. 443 (reporting
requirement applies to "more than $10,000 (U.S. or foreign equivalent, or
a combination of the two) in coin, currency, traveler's checks or bearer
instruments such as money orders, checks, stocks or bonds" (emphasis
added)), reprinted in Appellee's Add. at 3-4.


      Customs Form 6059B does not distinguish between restrictively and
nonrestrictively endorsed traveler's checks.         Form 6059B simply lists
"traveler's checks."        Therefore, there is sufficient evidence for a
reasonable jury to conclude that Larson was aware that the reporting
requirement applied to all traveler's checks whether restrictively endorsed
or not.


                                      III.


      Larson not only argues that he did not have the requisite knowledge
that the reporting requirement applied to all traveler's checks, he further
argues that the requirement itself does not apply to restrictively endorsed
traveler's checks.       We find that the reporting requirement applies to
traveler's checks in any form.


      The reporting requirement applies to "monetary instruments."         31
U.S.C § 5316(a)(1).     The 1990 Code of Federal Regulations defined monetary
instruments to include traveler's checks in any form.         See 31 C.F.R. §
                    4
103.11(m) (1990).       The plain meaning of "in


      4
       31 C.F.R. § 103.11(m) (1990) provides:

      (m) Monetary instruments. (1) Monetary instruments
      include:
           (i) Currency;
           (ii) Traveler's checks in any form;
           (iii) All negotiable instruments (including personal
      checks, business checks, official bank checks, cashier's
      checks, third-party checks, promissory notes (as that term is
      defined in the Uniform Commercial Code), and money orders)

                                      -8-
any form" includes traveler's checks, whether restrictively endorsed or
not.
       We also reject Larson's argument that because "monetary instrument"
is   defined   as   including   both    traveler's   checks     and   "all   negotiable
instruments," 31 C.F.R. § 103.11(m)(iii), that the traveler's checks
included must be negotiable.         The definition of monetary instrument also
includes currency, 31 C.F.R. § 103.11(m)(i), which is not a negotiable
instrument.    Thus, the reference to "all negotiable instruments," 31 C.F.R.
§ 103.11(m)(iii), does not limit the other sections enumerated within the
definition of monetary instrument.              Second, another provision of the
regulations    provides   for   an     exemption   for   a    restrictively    endorsed
traveler's check "that is in the collection and reconciliation process
after the traveler's check has been negotiated."             31 C.F.R. § 103.23(c)(8)
(1990).    If we were to accept Larson's contention that the reporting
requirement does not apply to restrictively endorsed traveler's checks,
this provision




       that are either in bearer form, endorsed without restriction,
       made out to a fictitious payee (for the purpose of § 103.23),
       or otherwise in such form that title thereto passes upon
       delivery;
            (iv) Incomplete instruments (including personal
       checks, business checks, official bank checks, cashier's
       checks, third-party checks, promissory notes (as that
       term is defined in the Uniform Commercial Code), and
       money orders) signed but with the payee's name omitted;
       and
            (v) Securities or stock in bearer form or otherwise
       in such form that title thereto passes upon delivery.
            (2) Monetary instruments do not include warehouse
       receipts or bills of lading.

                                          -9-
would be rendered superfluous.          Accordingly, we reject this interpretation.
See Dryden v. Lou Budke's Arrow Fin. Co., 661 F.2d 1186, 1189 (8th Cir.
1981)    (per     curiam)    (rejecting      interpretation          which       would    render   a
regulation's provision surplusage).


        We conclude that the reporting requirement found in 31 U.S.C.
§   5316(a)(1)      applies     to    traveler's       checks        in    any    form,    whether
restrictively endorsed or not.


                                              IV.


        Larson's next set of arguments addresses the application of the
Sentencing      Guidelines.      We    find    no     errors    in    the    district      court's
application of the guidelines.


        Section     2S1.3(b)    lists       specific     offense          characteristics      for
sentencing a defendant for failing to file currency and monetary instrument
reports.      U.S.S.G. § 2S1.3(b) (1995).        Subsection (b)(1) provides for a two
level increase where the funds were known to be the proceeds of unlawful
activity or intended to promote unlawful activity.                    U.S.S.G. § 2S1.3(b)(1)
(1995).       Here, the district court made two findings of intent to promote
unlawful activity.          By a preponderance of the evidence, the court found
both    that    Larson   intended     the     funds    to:     (1)    promote      the    unlawful
exportation of fossils from Peru; and (2) promote an unlawful conspiracy
to take fossils from United States' public lands.5                    See Tr. of Evidentiary


          5
       For sentencing purposes, the district court found that a
conspiracy existed. The court made this finding despite the fact
that the jury was unable to agree on the conspiracy charge. As the
district court states:

        Much has been said about the hung counts. The jury was
        unable to agree.    I referred to them briefly and in
        looking at all of the evidence in this case, the Court
        does find that there was this conspiracy to violate
        federal law . . . .

Tr. of Evidentiary Hr'g at 61. See also Supp. Sentencing Mem. at
8 ("The Court has found by a preponderance of the evidence that a
conspiracy existed . . . .").

                                             -10-
Hr'g at 63-64 ("[T]here are two findings that the Court makes in this case
concerning 2S1.3(b)(1), to increase the offense level by two levels.");
Supp. Sentencing Mem. at 5 (noting that "[t]he funds were used to promote
the conspiratorial conduct of the illegal removal of fossils from public
lands").6




     Reviewing this finding for clear error, we uphold the district
court's finding that a preponderance of the evidence demonstrates
that Larson was involved in a conspiracy to violate federal law.
United States v. Casares-Cardenas, 14 F.3d 1283, 1288 (8th Cir.)
("Factual questions regarding sentencing decisions are, of course,
reviewed under a clearly erroneous standard."), cert. denied, 115
S. Ct. 147 (1994).     Certainly, the district court can find a
conspiracy by a preponderance of the evidence, even after the jury
has failed to agree on a similar finding applying the higher beyond
a reasonable doubt standard. See United States v. Watts, 117 S.
Ct. 633, 638 (1997) (per curiam) (sentencing court may consider
acquitted conduct if it has been proven by a preponderance of
evidence).
     6
     In response to Larson's Motion to Supplement the Record, his
motion for release, and the government's response, this Court
remanded the case to the district court for the following limited
purposes:

          1. To review and determine the validity of the
     Peruvian violation with respect to the Sentencing
     Guidelines applied in this case; and

           2. To reconcile the jury's failure to agree on       the
     conspiracy charged in Count I of the indictment with       the
     finding of an ongoing conspiracy as discussed in           the
     Supplemental Sentencing Memorandum filed January           29,
     1996.

Order of Dec. 23, 1996 at 1. This Court is          appreciative of the
district court's clarification of its own            previous findings.
However, in affirming the district court, this      Court does not rely
on any new findings which may have been made        within the district
court's Response To Limited Remand Order.

                                  -11-
       On appeal, Larson mistakenly combines the district court's two
findings     of    fact,   characterizing   the   district   court's   findings,   in
pertinent part, as:


       [T]hat Peter Larson went to Peru to carry on this "conspiracy,"
       even though there was absolutely no evidence, whatsoever, that
       Peter Larson, or any other person, for that matter, had any
       idea that the law of Peru precluded the excavation of fossils,
       or any evidence that the alleged U.S. "conspiracy" ever
       extended its misdemeanor tentacles to Peru.


Appellant's Br. at 35.           However, the district court made two distinct
factual findings of intent, either of which could sustain the application
of § 2S1.3(b)(1).          Cf. United States v. Smith, 905 F.2d 1296, 1299-1300
(9th   Cir.       1990)    (affirming   sentencing   based   on   district   court's
alternative, but not inconsistent, fact finding that gun was inoperable
revolver or pellet gun).        Because the district court's finding that Larson
intended to promote the conspiracy is sufficient to support the application
of § 2S1.3(b)(1), we need not reach the question of whether Larson's
exportation of fossils from Peru was unlawful under Peruvian law.7
       We conclude that the district court's finding that Larson intended
the funds to promote an unlawful conspiracy was not clear




         7
        There is no challenge to the fact that the funds were
intended to be used to export fossils from Peru. Rather, the issue
at sentencing was whether the export of fossils was unlawful under
Peruvian law. The determination of foreign law is a question of
law that can be established using any relevant source. See Fed. R.
Crim. P. 26.1; see also Fed. R. Civ. P. 44.1. The district court
found that when Larson traveled to Peru in 1990, commercial
exportation of fossils was an unlawful activity. This finding was
based primarily on conflicting expert testimony regarding the
meaning of Peruvian Law No. 24047. See Tr. of Evidentiary Hr'g at
7-8, 32-33, 62-63; Supp. Sentencing Mem. at 9-10.

                                          -12-
error.    United States v. Mitchell, 31 F.3d 628, 633 (8th Cir. 1994)
(standard of review).       The conspiracy involved the Institute's illegal
appropriation of fossils from United States' public lands.                       There is
sufficient evidence to conclude, for both Larson's exportation of funds to
Peru, which were then used to acquire fossils that were later sold, and
Larson's direct importation of funds from Japan, were intended by Larson
to produce proceeds for the Institute that would promote its ongoing
conspiratorial enterprise.     Therefore, because the funds that Larson failed
to report were to aid an unlawful conspiracy, the two level increase called
for by § 2S1.3(b)(1) of the Sentencing Guidelines was properly applied.


      Larson   next   argues   that   the      district   court   improperly      applied
Sentencing Guideline § 3B1.1(a).         Section 3B1.1 lists adjustments based on
the defendant's role in the offense.            Subsection (a) provides for a four
level increase where the defendant's role was that of an organizer or
leader of a criminal activity that involved five or more participants or
was otherwise extensive.       See U.S.S.G. § 3B1.1(a).


      The district court's interpretation of the Sentencing Guidelines is
a   question   of   law   subject   to    de     novo   review,   while    its    factual
determinations are subject to review only for clear error.                United States
v. Lamere, 980 F.2d 506, 510 (8th Cir. 1992).             We find that, as the head
of the business, Larson's role in the illegal fossil related activities was
that of an organizer or leader of five or more participants or was
otherwise extensive.      The application of § 3B1.1(a) was therefore proper.8


      8
      Larson further claims that, as applied to him, amendment 345
to the Introductory Commentary of Chapter 3, Article B of the
Sentencing Guidelines violates the Ex Post Facto clause of the
Constitution. U.S. Const. art. I, § 9, cl. 3. The November 1,
1990 amendment calls for the consideration of all conduct in
determining a defendant's role in an offense, not just the elements
and acts cited in the count of conviction. See U.S.S.G. amend.
345. If a change in the Sentencing Guidelines does not amount to
a substantive change in law, but merely restates or clarifies
existing law, the change does not offend ex post facto concerns.
See United States v. Cooper, 35 F.3d 1248, 1252 (8th Cir. 1994),
cert. granted & opinion vacated, 115 S. Ct. 1820 (1995), prior
opinion reinstated, 63 F.3d 761, 763 (8th Cir. 1995) (per curiam),
cert. denied, 116 S. Ct. 1548 (1996). Because amendment 345 only

                                          -13-
                                    V.


     Finally, Larson argues that the district court erred when it refused
to recuse itself.   We disagree.


     To mandate recusal of a judge because of opinions formed in the
course of proceedings, a judge must display such a deep-seated favoritism
or antagonism that fair judgement is impossible.       See Liteky v. United
States, 510 U.S. 540, 555 (1994).        "Thus, judicial remarks during the
course of a trial that are critical or disapproving of, or even hostile to,
counsel, the parties, or their cases, ordinarily do not support a bias or
partiality challenge."   Id.


     Federal Rule of Criminal Procedure 11(e) states that attorneys for
each side may engage in discussions with a view toward reaching a plea
agreement and that the court shall not participate in these discussions.
"Courts have consistently interpreted Rule 11(e) as a bright line rule
barring any court participation in the plea




clarifies the interpretation of § 3B1.1, it is not a substantive
change in the guideline. United States v. Montague, 29 F.3d 317,
324 n.5 (7th Cir. 1994); United States v. Mir, 919 F.2d 940, 945
(5th Cir. 1990). Thus, applying the amendment to conduct before
its adoption does not violate the Ex Post Facto clause. United
States v. Scarano, 975 F.2d 580, 587 (9th Cir. 1992); contra United
States v. Saucedo, 950 F.2d 1508, 1513-16 (10th Cir. 1991).

                                   -14-
bargaining process."     In Re Larson, 43 F.3d at 415 (citing United States
v. Olesen, 920 F.2d 538, 540 (8th Cir. 1990)).


     Even assuming that the district court was correct that its comments
violated Rule 11(e), we do not find that the violation of Rule 11(e) in
this case mandated a new sentencing judge.     Recusal is required only if the
violation is such that the sentencing judge has displayed such a deep-
seated favoritism or antagonism that fair judgment is impossible.          See
Liteky, 510 U.S. at 555.    Here, we do not find the requisite level of bias
or partiality.


     Larson cites United States v. Adams, 634 F.2d 830 (5th Cir. 1981),
in support of his argument that a Rule 11(e) violation mandates a new trial
judge for sentencing.9     However, Adams is distinguishable.    In Adams, the
trial judge participated in the plea agreement discussions up to the point
of seemingly preapproving the agreement and the trial judge became upset
when the plea bargain was not taken.        Id. at 832-33.   In this case, the
trial court did not participate to any comparable degree.     Furthermore, the
Fifth Circuit in Adams did not find that constitutionally prohibited
prejudice required a new sentencing judge; rather, that court used its
supervisory power over the lower federal court.       Id. at 836.




     9
      In this Court's rejection of defendant's petition for a writ
of mandamus, Adams was noted for the proposition that, assuming a
violation of Rule 11(e), the defendant could request a different
sentencing judge. See In Re Larson, 43 F.3d at 416 n.7. However,
this invitation to request a new sentencing judge was not a
declaration of an entitlement to a new sentencing judge.

                                     -15-
                                           VI.


     For    the   above   reasons,   the    judgment   of   the   district   court    is
affirmed.


BEAM, Circuit Judge, concurring and dissenting.


     I am troubled by the result we reach in this case.               Nonetheless, I
reluctantly concur in the court’s opinion affirming the guilt phase of the
trial, although, in my view, the convictions barely survive reasonable
analysis on both the law and the facts.           I do believe, however, that the
sentencing process was fatally flawed and should be reversed.           Accordingly,
I concur in part and dissent in part.


     As the court notes, this case had its genesis in a quarrel over the
care, custody and ownership of the 65-million-year-old                 remains of a
tyrannosaurus rex named “Sue” discovered in 1990 on a South Dakota ranch.
Black Hills Inst. of Geological Research v. United States Dep’t of Justice,
967 F.2d 1237, 1238-39 (8th Cir. 1992) (Black Hills I).             The roots of the
dispute appear to extend into the murky depths of an earlier and ongoing
argument between and among public, academic and commercial collectors and
curators vying for control of archaeological remains worldwide.                      The
criminal prosecutorial arm of the United States was apparently recruited
to participate in this continuing battle and it, in turn, enlisted the aid
of the Federal Bureau of Investigation and the South Dakota National Guard.
Id. at 1239.       This resulted in an armed invasion of the Institute’s
headquarters in Hill City, South Dakota, designed to carry out a search for
and accomplish the seizure of Sue.          Id.




                                       -16-
        The     criminal act alleged at that time was a violation of the
Antiquities Act, 16 U.S.C. § 433.       Black Hills Inst. of Geological Research
v. United States Dep’t of Justice, 978 F.2d 1043, 1044 (8th Cir. 1992)
(Black Hills II).       The maximum punishment for violating the Antiquities Act
is a $500 fine and ninety days imprisonment.            16 U.S.C. § 433.   This
purported transgression seems to have long since been forgotten, and Sue
is nowhere to be found within the four corners of the present criminal
prosecution.


        A bitter legal battle between the United States and the Institute
over ownership of Sue continued for several years with this court acting
as part-time umpire.        Black Hills Inst. of Geological Research v. South
Dakota Sch. of Mines & Tech., 12 F.3d 737 (8th Cir. 1993) (Black Hills
III).        Although not a part of the record, press reports indicate that the
beneficial owner of the land upon which the discovery was made has now
emerged triumphant, and he proposes to auction Sue off to the highest
bidder, public, private, academic or collector through the good offices of
the fabled Sotheby’s Auction House in New York, New York.          The estimated
                                                  10
value is in the area of one million dollars.           Malcolm W. Browne, “Well-
Preserved T. Rex Bones May Get $1 Million at Auction,” N.Y. Times, Nov. 16,
1996 at 1, 8.


        At the same time, the criminal indictment limped along until late
1994 when a South Dakota newspaper disclosed that the case was about to be
concluded through a plea agreement favorable to




        10
      This sum would apparently be “net” the cost of excavation of
the fossil, which cost purportedly amounted to $209,000. The land
owner also received and apparently retained $5,000 paid by the
Institute for permission to excavate. We denied a claim by the
Institute for the excavation costs by affirming the district
court’s disallowance of an equitable or statutory lien for this
amount. Black Hills Inst. of Geological Research v. Williams, 88
F.3d 614 (8th Cir. 1996) (Black Hills V).

                                        -17-
Larson.   In re Larson, 43 F.3d 410, 411 (8th Cir. 1994) (Black Hills IV).
At that point, the trial judge, in admitted violation of Federal Rule of
Criminal Procedure 11(e), upset progress toward the consummation of the
apparent arrangement, describing it, in part, (based on what the judge saw
in the newspaper) as a “capitulation by the government.”     Id.   This, of
course, sent the federal prosecutors scurrying back to the drawing board.
The recent thirty-nine count prosecution resulted, with thirty-six of the
counts directed at Larson.   After trial, the jury convicted Larson of two
minor counts of theft involving property of less than $100 in value and two
rather exotic customs violations both involving activities carried out in
foreign nations: one occurring prior to the discovery of Sue and one prior
to the search of the Institute’s headquarters.


     While the matter probably should have been disposed of by the plea
agreement reported in the press, I now reluctantly agree with the court
that, given the test we must apply at this point, United States v.
Shoffner, 71 F.3d 1429, 1433 (8th Cir. 1995) (review must be in light most
favorable to verdict); United States v. Jenkins, 78 F.3d 1283, 1287 (8th
Cir. 1996) (reverse only if a jury must have entertained reasonable doubt),
there is enough credible and admissible evidence to affirm the convictions
even though they are based upon hotly disputed, barely viable and generally
unenforced legal theories.   Indeed, as correctly pointed out in Larson’s
brief, good faith disagreement exists as to the proper interpretation of
both the foreign law involved and the federal statutes and rules enforced
in this prosecution.
     I disagree, however, with the sentence imposed.     In its sentencing
guideline calculations, the trial court seems to have generously exercised
its discretion to enhance the penalties arising from the defendant’s
participation in relatively minor




                                    -18-
crimes.    Further, the weighty sentence was, in my view, inappropriate given
the questionable presentations at trial concerning the existence of and the
substance of the Peruvian law at issue.        Overall, the penalty process
resulted in a prison sentence well above that called for given the minimal
and uncertain nature of the offenses, especially the theft offenses
involving property of less than $100 in value.11


     Sentencing enhancements based on uncharged or acquitted conduct, as
in this case, must rely on behavior that is (1) proven by a preponderance
of the evidence and (2) part of the “relevant conduct” of the offense of
conviction.    A review of the trial record shows that the rulings survive
the evidentiary standard, but fail the nexus requirement.
     Although acquitted of all conspiracy allegations by the jury, the
district judge found, for sentencing purposes, that a conspiracy to collect
fossils from federal land existed.12     Sentencing Tr. at 30.    All of the
enhancements flow from this finding.    Since it is reversible error to fail
to impose applicable enhancements, Hall v. United States, 46 F.3d 855, 859
(8th Cir. 1995), it is difficult to evaluate the enhancements without
addressing the predicate finding of conspiracy.




     11
      The probation officer’s sentencing guideline calculation for
the trial court, made via the presentence report, proposed no
enhancement for Larson’s role in the offense and no enhancement for
any purported obstruction of justice, leading to an offense level
no higher than 12, which, in turn, provided for a sentence of from
10 to 16 months with the option of one half of the time being
served under supervised release. I agree with this more minimal
analysis contained in the presentence report.
      12
       The judge’s exact words were that he found “based upon the
greater weight of the evidence, a conspiracy . . . .” Sentencing
Tr. at 30. Although he did not use the term “preponderance,” I
assume that the judge’s expression is equivalent.

                                     -19-
      While my review of the transcript left me convinced that there was
no conspiracy, there was some evidence supporting the government’s theory.
Furthermore, I have not located a case reversing a sentencing enhancement
on the grounds that the acquitted conduct was insufficiently proven.     In
this case, however, there seems to have been s ome predisposition to find
that a conspiracy did, indeed exist. Tr. of Hr’g at 26-27 (Sept. 21, 1994)
(comments regarding plea bargain reported by press).


     The enhancements were then imposed on the grounds that the customs
violations13 in some way advanced this judge-found conspiracy.     Although
relevant conduct is defined broadly, U.S. Sentencing Guidelines Manual
(“Guidelines”) § 1B1.3(a)(2), the concept is not without limits.   Offenses
constituting part of a common scheme or plan must be “‘substantially
connected to each other by at least one common factor, such as common
victims, common accomplices, common purposes, or similar modus operandi.’”
United States v. Sheahan, 31 F.3d 595, 599 (8th Cir. 1994) (quoting
Guidelines § 1B1.3, comment (n.9)).    This determination is reviewed for
clear error.   United States v. Balano, 8 F.3d 629, 630 (8th Cir. 1993).


     The only Eighth Circuit case exploring the limits of 1B1.3(a)(2) is
United States v. Ballew, 40 F.3d 936 (8th Cir. 1994). Ballew was convicted
of wire and mail fraud for falsely reporting to his insurance carrier that
his truck was stolen.     Investigation of the fraud revealed Ballew’s
involvement in several automobile thefts.   Some parts from stolen vehicles
had been put




     13
      The only enhancements at issue are those attached to Counts
XX and XXX (the customs violations). Counts II and VII added no
units to Larson’s combined offense level and so did not increase
his sentence. See U.S. Sentencing Guidelines Manual § 3D1.4 and
Evidentiary Hr’g at 3 (Jan. 16, 1996).

                                   -20-
into the truck.      The district court relied on the thefts to impose a five-
level increase in Ballew’s base offense level.                We affirmed the sentence,
reasoning that Ballew’s use of parts from the stolen vehicles disguised the
truck so he could continue using it.          Id. at 943.      In dissent, Judge Heaney
argued that “the asserted connection is too tenuous to bind together these
two   discreet,    identifiable     units    of     crime    into    a    single    continuing
offense.”    Id. at 945.
      Even    if   Ballew   is    correctly        decided,    the       nexus    between   the
convictions and the enhancements in Larson’s case is considerably more
tenuous.


      Section 3B1.1(a) calls for a four-level increase for a defendant’s
leadership    role.      The     district    court     did    name       five    conspirators,
Evidentiary Hr’g at 64-65 (Jan. 16, 1996), but only Larson and his
girlfriend were present for the actual customs violations.                      The court does
not address this issue at all; it simply asserts that the leadership
enhancement    was    appropriate    because       Larson     was    a    principal    of   the
Institute.    Ante at 13.


      Similarly, section 2S1.3(b)(1) adds two levels when the defendant
knew the funds were proceeds of unlawful activity or were intended to
promote unlawful activity.        Both the district court and this court assert
that this enhancement was appropriate because the funds from the customs
violations were purportedly intended to aid the United States conspiracy.
      The vast majority of section 2S1.3(b)(1) cases involve the use of
drug proceeds.     E.g., United States v. Mitchell, 31 F.3d 628, 633 (8th Cir.
1994).   There is only one case applying a 2S1.3(b)(1) enhancement based on
the prospective use of funds.        In United States v. Packer, 70 F.3d 357, 361
(5th Cir. 1995), cert. denied, 117 S. Ct. 75 (1996), the defendant planned
to use the funds in




                                            -21-
question to support himself and his girlfriend in their flight to avoid her
arrest.    The court affirmed because the whole purpose of the transactions
was the financing of the flight.      Id.


     Unlike    Packer,   the   government    here   provided   no   evidence   about
Larson’s plans for the money.      The only arguable nexus between the trips
and the fossil conspiracy is the general business done by the Institute.
The exhibits do demonstrate that the Japanese travelers’ checks were
deposited into the Institute’s account and the Peruvian travelers’ checks
were purchased with Institute money.        One defendant did testify that the
business was conducted to “support our, I guess, habit of collecting”
fossils.   Trial Tr. at 2902.    These general connections were all that was
established under even the most charitable reading of the record.              This
stretches the concept of relevant conduct well beyond Ballew.             Further,
there was no evidence at all about either the intended or the actual use
of these monies.


     Accordingly, I would affirm the convictions but, given the                 Rule
11(e) violation, I would remand the case to the district court for
resentencing before another judge.    We noted in our opinion in Black Hills
IV that precedent supports sentencing by a different judge under these same
circumstances. 43 F.3d at 416, n.7 (citing United States v. Adams, 634
F.2d 830, 835-54 (5th Cir. Unit A Jan. 1981)).        Indeed, the decision by the
court to deny Larson’s request for recusal of the trial judge seems to run
contra to our recent decision in United States v. Washington, No. 96-2586
(8th Cir. Mar. 24, 1997).      In Washington we stated:


     Rule 11(e)(1) of the Federal Rules of Criminal Procedure
     provides that the district court “shall not participate” in any
     discussions concerning a possible plea agreement. This is an
     “absolute prohibition.” United States v. Adams, 634 F.2d 830,
     835 (5th Cir. 1981).




                                      -22-
        . . . .

        [Rule 11(e)(1)] also furthers “the sound principle that the
        interests of justice are best served if the judge remains aloof
        from all discussions preliminary to the determination of guilt
        or innocence so that his impartiality and objectivity shall not
        be open to any question or suspicion when it becomes his duty
        to impose sentence.” United States v. Werker, 535 F.2d 198,
        203 (2d Cir. 1976); accord Barrett, 982 F.2d at 195; Adams, 634
F.2d at 840.


Id. slip op. at 6-7.


        In Washington, the court construed our earlier opinion in Black Hills
IV and did not find “plain error” when the trial judge, who had also
acknowledged a Rule 11(e)(1) violation, failed to recuse himself sua sponte
from the sentencing phase of the trial.     Id. slip op. at 7-8.   However, the
court, by inference, seems to have held that a “request [for] a different
sentencing judge” by Washington would have made recusal mandatory.         Id.
In this case, Larson timely demanded the recusal of the trial judge citing,
inter alia, our Adams footnote in Black Hills IV as authority for the
request.    Appellant’s App. at 57-58.    Thus, under our decisions in Black
Hills    IV and Washington, denial of Larson’s motion for recusal was
reversible error.


        Accordingly, I concur in that part of the court’s opinion affirming
the conviction.      I dissent from the court’s view that the sentencing
procedure and the sentence were within the established law of this circuit.




                                     -23-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -24-